Case 1:17-cv-01751-CFC-CJB Document 499 Filed 09/29/20 Page 1 of 2 PageID #: 24348




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


   PERSONAL AUDIO, LLC,                                 Civil Action No. 17-cv-1751-CFC-CJB

          Plaintiff,

          v.
   GOOGLE LLC,

                                                        JURY TRIAL DEMANDED
          Defendant.


        PLAINTIFF PERSONAL AUDIO, LLC’S MOTION TO STRIKE PORTIONS
        OF THE REPLY EXPERT REPORT OF DR. SCHUYLER QUACKENBUSH

         Plaintiff Personal Audio, LLC (“PA”) respectfully moves this Court for an order striking

  Paragraph strike ¶ 47 and Exs. B-L of the Reply Expert Report of Schuyler Quackenbush. The

  grounds for this motion are set forth in the letter filed contemporaneously herewith.

         In accordance with D. Del. LR 7.1.1, PA’s counsel made reasonable efforts to reach

  agreement with Google’s counsel on this motion, but Defendant Google is opposed to the relief

  requested herein.


   Dated: September 22, 2020                          Respectfully Submitted,

                                                      FARNAN LLP

                                                      /s/Rosemary J. Piergiovanni
                                                      Brian E. Farnan (No. 4089)
                                                      Michael J. Farnan (No. 5165)
                                                      Rosemary J. Piergiovanni (No. 3655)
                                                      919 North Market Street, 12th Floor
                                                      Wilmington, DE 19801
                                                      Phone: 302-777-0300
                                                      Email: bfarnan@farnanlaw.com
                                                      Email: mfarnan@farnanlaw.com
                                                  1
Case 1:17-cv-01751-CFC-CJB Document 499 Filed 09/29/20 Page 2 of 2 PageID #: 24349




                                            Email: rpiergiovanni@farnanlaw.com

                                            Douglas Q. Hahn (Admitted pro hac vice)
                                            Salil Bali (Admitted pro hac vice)
                                            STRADLING YOCCA CARLSON &
                                            RAUTH, P.C.
                                            660 Newport Center Drive, Suite 1600
                                            Newport Beach, CA 92660
                                            Phone: 949-725-4138
                                            Fax: 949-725-4100
                                            Email: dhahn@sycr.com
                                            Email: sbali@sycr.com



                                            Victor G. Hardy (Admitted pro hac
                                            vice)William M. Parrish (Admitted pro hac
                                            vice)
                                            Minghui Yang (Admitted pro hac vice)
                                            Henning Schmidt (Admitted pro hac vice)R.
                                            Floyd Walker (Admitted pro hac vice)
                                            HARDY PARRISH YANG, LLP
                                            Spicewood Business Center
                                            4412 Spicewood Springs Rd., Suite 202
                                            Austin, Texas 78759
                                            Phone: (512)520-9407
                                            Email: vhardy@hpylegal.com
                                            Email: bparrish@hpylegal.com
                                            Email: myang@hpylegal.com
                                            Email: hschmidt@hpylegal.com
                                            Email: fwalker@hpylegal.com


                                            Attorneys for Plaintiff, Personal Audio, LLC




                                        2
